EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) is effective as of March 30,
2020, by and between Edible Garden Corp., a Nevada corporation (the “Seller”),
and Edible Garden Incorporated, a Wyoming corporation (the “Purchaser” and
together with Seller, each a “Party” and collectively, the “Parties”).

 

RECITALS

 

A. Purchaser is interested in purchasing, and Seller is interested in selling,
certain assets related to the Seller’s business (the “Business”), as more fully
described herein .

 

B. The parties hereto desire that Seller sell, assign, transfer and convey to
Purchaser, and that Purchaser purchase from Seller, the Assets (as defined
below) in exchange for the consideration set forth herein, all according to the
terms and subject to the conditions set forth in this Agreement (the
“Transaction”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows:

 

AGREEMENT

 

ARTICLE 1
PURCHASE AND SALE

 

1.1 Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, effective as of the Closing Date (as defined below), Seller
agrees to sell, assign, transfer, convey and deliver to Purchaser, and Purchaser
agrees to purchase from Seller, all of Seller’s right, title and interest in and
to the Assets (as defined below), free and clear of all liens, claims,
interests, encumbrances, charges, claims, community property interests, pledges
and other security interests, conditions, equitable interests, options, rights
of first refusal, or restrictions of any kind, including any restriction on use,
voting, transfer, receipt of income or exercise of any other attribute of
ownership of any nature (collectively, “Encumbrances”), except as set forth in
Section 3.4 of the Disclosure Schedules. In connection with the Transaction, on
the Closing Date, Seller shall take any and all actions that may be required, or
reasonably requested by Purchaser, to transfer good, valid and marketable title
to all of the Assets, free and clear of all Encumbrances, except as set forth in
Section 3.4 of the Disclosure Schedules, to Purchaser, and Seller shall deliver
possession of all of the Assets to Purchaser on the Closing Date. Seller shall
further deliver to Purchaser proper assignments, bills of sale, conveyances and
other instruments of sale and/or transfer in forms reasonably satisfactory to
Purchaser to convey to Purchaser good title to all Assets, as well as such other
instruments of sale and/or transfer as Purchaser may reasonably request (whether
on or after the Closing Date) to evidence and effect the Transaction
contemplated herein.

 

1.2 Assets. As used in this Agreement, the term “Assets” means, collectively,
all of Seller’s right, title and interest in and to all the assets, properties
and rights which are used exclusively in connection with the operation of the
Seller’s Business, in each case only those specifically related to or located at
the Seller’s premises, excluding the Excluded Assets (as defined below).

 

  1

 

 

 

1.3 Excluded Assets. Notwithstanding anything herein to the contrary, it is
hereby expressly acknowledged and agreed that the Assets shall not include, and
Seller is not selling, conveying, assigning, transferring or delivering to
Purchaser, and Purchaser is not purchasing, acquiring or accepting from Seller,
any of the rights, properties or assets set forth or described below (the
“Excluded Assets”):

 

(a) all rights, claims or causes of action of Seller arising under this
Agreement;

 

(b) the corporate charter, qualifications to conduct business as a foreign
corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books, blank stock certificates, and other documents relating to
the organization, maintenance, and existence of Seller; and

 

(c) any other assets identified on Schedule 1.3 hereto.

 

1.4 Assumed Liabilities. Subject to and upon the terms and conditions of this
Agreement, effective as of the Closing Date, Purchaser agrees to assume from
Seller and to pay, perform and discharge according to their terms the following
Liabilities (collectively, the “Assumed Liabilities”): (i) all Liabilities, if
any, of Seller specifically set forth herein, (ii) all Liabilities incurred with
respect to the Assets, and (iii) any Transfer Taxes, Fees and Property Taxes, in
each case, to the extent specifically allocated to Purchaser pursuant to Article
VI.

 

1.5 Excluded Liabilities. Purchaser shall not assume any Liabilities of Seller
other than the Assumed Liabilities (the “Excluded Liabilities”), which in each
case shall remain obligations and Liabilities of Seller.

 

1.6 Purchase Price and Payment. In consideration for the Assets, Purchaser shall
(a) issue to Seller or an Affiliate of Seller a Three Million Dollar
($3,000,000) principal secured note (the “Secured Note”) with three and one-half
percent (3.50%) interest (the “Purchase Consideration”) with a five-year
maturity, substantially in the form attached hereto as Exhibit A.

 

1.7 Consent of Third Parties. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to assign or
transfer any Asset, lease, Permit or other agreement or arrangement or any
claim, right or benefit arising thereunder or resulting therefrom if an
assignment or transfer or an attempt to make such an assignment or transfer
without the consent of a third party would constitute a material breach or
violation thereof or affect adversely the rights of Purchaser or Seller
thereunder; and any assignment or transfer to Purchaser by Seller of any
interest under any such Asset, lease, Permit or other agreement or arrangement
that requires the consent of a third party shall be made subject to such consent
or approval being obtained. Nothing in this Section 1.7 shall be deemed to
constitute an agreement to exclude from the Assets any assets described under
Section 1.2.

 

1.8 Allocation. Following the Closing, Seller and Purchaser shall use
commercially reasonable efforts to prepare a joint schedule allocating the
aggregate consideration (including the Assumed Liabilities) payable for the
Assets in accordance with Section 1060 of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury regulations promulgated thereunder (and
any similar provision of state, local or foreign Law, as appropriate) (the
“Allocation Schedule”). If Seller and Purchaser are able to agree upon the
Allocation Schedule within thirty (30) days following the Closing Date, Seller
and Purchaser shall each file IRS Form 8594, and all federal, state, local and
foreign tax returns, in accordance with the Allocation Schedule. If Purchaser
and Seller are unable to agree upon the Allocation Schedule within 30 days after
the Closing Date, any dispute or disagreement between Purchaser and Seller
regarding any matter set forth in the Allocation Schedule shall be resolved
promptly by the Independent Auditor, the costs of which shall be borne equally
by Purchaser, on the one hand, and Seller, on the other hand. Purchaser and
Seller shall prepare and file all Tax Returns and other statements in a manner
consistent with the Allocation Schedule and shall not make any inconsistent
statement or adjustment on any Tax Returns or otherwise during the course of an
audit, investigation or other dispute with a Taxing authority, provided,
however, that nothing contained herein shall prevent Purchaser or Seller from
settling any proposed deficiency or adjustment by any Taxing authority based
upon or arising out of the Allocation Schedule, and neither Purchaser nor Seller
shall be required to litigate before any court any proposed deficiency or
adjustment by any Taxing authority challenging such Allocation Schedule.

 

  2

 

 

 

1.9 Withholding. Purchaser shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to Seller such
amounts as Purchaser is required to deduct and withhold under the Code, or any
Tax Law, with respect to the making of such payment. To the extent that amounts
are so withheld, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the Person in respect of whom such deduction
and withholding was made.

 

ARTICLE 2
THE CLOSING

 

2.1 The Closing. The closing (the “Closing”) of the transactions contemplated by
this Agreement, including the sale of the Assets and issuance of the Secured
Note (the “Transactions”), shall be by electronic transmission to the respective
offices of legal counsel for the parties of the requisite documents, duly
executed where required, delivered upon actual confirmed receipt at 12:00 P.M.
Eastern Time on the date hereof or on such other date and/or time as is mutually
agreed to in writing by Purchaser and Seller (the “Closing Date”).

 

2.2 Closing Deliverables. At Closing:

 

(a) Seller shall deliver to Purchaser:

 

(i) the Secured Note, the Security Agreement substantially in the form attached
hereto as Exhibit B, and the Transition Services Agreement substantially in the
form attached hereto as Exhibit C, each duly executed by Seller; and

 

(ii) such other certificates, instruments or documents as may be reasonably
necessary or appropriate to carry out the Transactions, each in form and content
satisfactory to Purchaser (in its reasonable discretion).

 

(b) Purchaser shall deliver to Seller:

 

(i) the Assets;

 

(ii) the Security Agreement and the Transition Services Agreement, each duly
executed by Purchaser; and

 

(iii) such other certificates, instruments or documents as may be reasonably
necessary or appropriate to carry out the Transactions, each in form and content
satisfactory to Seller (in its reasonable discretion).

 

2.3 Post-Closing Deliveries by the Seller. Promptly following the Closing,
Seller shall deliver to Purchaser, to the extent such documents are not at the
Seller’s offices or facilities, copies of all agreements, instruments,
documents, deeds, books, records, files and other data and information within
the possession of the Seller pertaining to the Business (collectively, the
“Records”); provided, however, that for the avoidance of doubt Seller may retain
(i) copies of any tax returns and copies of Records relating thereto, (ii)
copies of all Records that Seller is reasonably likely to need for complying
with any legal requirements or contractual commitments, and (iii) copies of any
Records that in the reasonable opinion of Seller will be or could reasonably be
expected to be required in connection with the performance of Seller’s
obligations hereunder.

 

  3

 

 

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Purchaser that the statements
contained in this Article 3 are true and correct as of the date hereof and as of
the Closing Date.

 

3.1 Organization and Authority of Seller. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Nevada. Seller has full corporate power and authority to enter into the
Transaction Documents to which Seller is a party, to carry out its obligations
hereunder and thereunder and to consummate the Transactions. The execution and
delivery by Seller of the Transaction Documents to which Seller is a party, the
performance by Seller of its obligations hereunder and thereunder, and the
consummation by Seller of the Transactions have been duly authorized by all
requisite corporate action on the part of Seller. This Agreement has been duly
executed and delivered by Seller, and (assuming due authorization, execution,
and delivery by Purchaser) this Agreement constitutes a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms.
When each Transaction Document to which Seller is or will be a party has been
duly executed and delivered by Seller, such Transaction Document will constitute
a legal and binding obligation of Seller enforceable against it in accordance
with its terms.

 

3.2 No Conflicts. The execution, delivery and performance by Seller of the
Transaction Documents, and the consummation of the Transactions, do not and will
not: (a) conflict with or result in a violation or breach of, or default under,
any provision of the Organizational Documents of Seller; (b) conflict with or
result in a violation or breach of any provision of any Law or Order applicable
to Seller; (c) require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or an
event that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any Contract to which Seller or the
Seller is a party or by which Seller is bound or to which any of their
respective properties and assets are subject or any Permit affecting the
properties, assets or business of the Seller; or (d) result in the creation or
imposition of any Encumbrance on any properties or assets of the Seller. No
consent, approval, Permit, Order, declaration or filing with, or notice to, any
Governmental Entity is required by or with respect to Seller or the Seller in
connection with the execution and delivery of the Transaction Documents and the
consummation of the Transactions.

 

3.3 Absence of Certain Changes. Since December 31, 2019: (a) Seller has operated
in all respects only in the ordinary course of business and consistent with past
practice; and (b) there has not been any event, occurrence or development which
has had, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

3.4 Title to Assets. Except as set forth in Section 3.4 of the Disclosure
Schedules, to the Seller’s Knowledge, the Seller has good and valid title to the
Assets.

 

  4

 

 

 

3.5 Insurance. ‎All of the Seller’s active insurance policies and fidelity bonds
covering the Seller and its businesses, properties, assets, product liability,
directors, officers and employees (collectively, the “Insurance Policies”) have
been provided. The Seller is not in violation or breach of or default under any
of its obligations under any such Insurance Policy. The Seller has not received
any written notice that any Insurance Policy has been canceled or cover
prejudiced or suspended. There are no material claims individually or in the
aggregate by the Seller pending under any of the Insurance Policies as to which
coverage has been questioned, denied or disputed by the underwriters of such
Insurance Policy, as applicable, in writing or in respect of which such
underwriters have reserved their rights in writing.

 

3.6 Litigation. The Seller has not received written notice that any
investigation, audit or assessment by a Governmental Entity is currently pending
involving the Assets or the Transactions, and to Seller’s Knowledge, there is no
investigation, audit or assessment pending or threatened by any Governmental
Entity with respect to Seller involving the Assets or that challenge or seek to
prevent, enjoin or otherwise delay the Transactions.

 

3.7 Environmental Compliance and Conditions.

 

(a) The Seller does not have any material liability under any Environmental and
Safety Requirement or with respect to Hazardous Substances.

 

(b) (i) The Seller has not received notice of a civil, criminal or
administrative suit, claim, action, proceeding or investigation pending or, to
Seller’s Knowledge, threatened against the Purchaser under any Environmental and
Safety Requirement or with respect to Hazardous Substances; and (ii) the Seller
has not received from any Governmental Entity written notice that it has been
named or may be named as a responsible or potentially responsible party under
any Environmental and Safety Requirement for any site Contaminated by Hazardous
Substances.

 

(c) The Seller has not released Hazardous Substances in violation of applicable
Environmental and Safety Requirement in a manner that would, individually or in
the aggregate, result in material liability to, or require Response Action by,
the Seller.

 

3.8 Taxes.

 

(a) All returns, declarations, reports, information returns and statements, and
other documents relating to Taxes (including amended returns and claims for
refund) (“Tax Returns”) required to be filed by the Seller on or before the
Closing Date have been timely filed. Such Tax Returns are true, correct, and
complete in all respects. All Taxes due and owing by the Seller (whether or not
shown on any Tax Return) have been timely paid. No extensions or waivers of
statutes of limitations have been given or requested with respect to any Taxes
of the Seller. Seller has delivered to Purchaser copies of all Tax Returns and
examination reports of the Seller and statements of deficiencies assessed
against, or agreed to by, the Seller for all Tax periods ending after December
31, 2018.

 

(b) There are no liens for Taxes (other than for current Taxes not yet due and
payable) upon the assets of the Seller.

 

(c) The Seller is not a "foreign person" as that term is used in Treasury
Regulations Section 1.1445-2. The Purchaser is not, nor has it been, a United
States real property holding corporation (as defined in Section 897(c)(2) of the
Code) during the applicable period specified in Section 897(c)(1)(a) of the
Code.

 

  5

 

 

 

3.9 Broker’s Fees. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission payable by or on behalf of the
Seller in connection with the Transactions.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

4.1 Organization and Authority. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the state of Wyoming.
Purchaser has full corporate power and authority to enter into the Transaction
Documents, to carry out its obligations hereunder and thereunder and to
consummate the Transactions and thereby. The execution and delivery by Purchaser
of Transaction Documents, the performance by Purchaser of its obligations
hereunder and thereunder, and the consummation by Purchaser of the Transactions
and thereby have been duly authorized by all requisite corporate action on the
part of Purchaser. This Agreement has been duly executed and delivered by
Purchaser, and (assuming due authorization, execution, and delivery by Seller)
this Agreement constitutes a legal, valid and binding obligation of Purchaser
enforceable against Purchaser in accordance with its terms. When each
Transaction Document to which Purchaser is or will be a party has been duly
executed and delivered by Purchaser, such Transaction Document will constitute a
legal and binding obligation of Purchaser enforceable against it in accordance
with its terms.

 

4.2 No Conflicts. The execution, delivery and performance by Purchaser of this
Agreement and any Transaction Document to which it is a party, and the
consummation of the Transactions and thereby, do not and will not: (a) conflict
with or result in a violation or breach of, or default under, any provision of
the Organizational Documents of Purchaser; (b) conflict with or result in a
violation or breach of any provision of any Law or Order applicable to
Purchaser; or (c) require the consent, notice or other action by any Person
under, conflict with, result in a violation or breach of, constitute a default
or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract to which
Purchaser is a party or by which Purchaser is bound or to which any of their
respective properties and assets are subject or any Permit affecting the
properties, assets or business of the Seller. No consent, approval, Permit,
Order, declaration or filing with, or notice to, any Governmental Entity is
required by or with respect to Purchaser in connection with the execution and
delivery of the Transaction Documents and the consummation of the Transactions.

 

4.3 Litigation. Purchaser has not received written notice that any
investigation, audit or assessment by a Governmental Entity is currently pending
involving the Assets or the Transactions, and to Purchaser’s Knowledge, there is
no investigation, audit or assessment pending or threatened by any Governmental
Entity with respect to Purchaser involving the Assets or that challenge or seek
to prevent, enjoin or otherwise delay the Transactions.

 

4.4 Broker’s Fees. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission payable by or on behalf of the
Purchaser in connection with the Transactions.

 

  6

 

 

 

ARTICLE 5
COVENANTS

 

5.1 Covenants.

 

(a) After Closing, Seller and Purchaser will take all actions, execute and
deliver all documents and do all other acts and things as the other may
reasonably request to carry out and document the intent of this Agreement and
any other Transaction Documents;

 

(b) Purchaser shall cover the all costs of road expansion and completing the
pack house located at the Seller’s premises; and

 

(c) Seller shall loan to Purchaser an amount in cash every two weeks in the
amount of Purchaser’s payroll. Purchaser shall issue Seller a note for each
loan, on terms substantially similar to the Secured Note, the aggregate of such
notes shall not exceed three hundred thousand dollars ($300,000).

 

ARTICLE 6
TAX MATTERS

 

6.1 Tax Covenants.

 

(a) Without the prior written consent of Purchaser, Seller shall not, to the
extent it may affect or relate to the Seller: (i) make, change, or rescind any
Tax election: (ii) amend any Tax Return; or (iii) take any position on any Tax
Return, take any action, omit to take any action, or enter into any other
transaction that would have the effect of increasing the Tax liability or
reducing any Tax asset of Purchaser or the Seller in respect of any taxable
period that begins after the Closing Date or, in respect of any taxable period
that begins before and ends after the Closing Date (each such period, a
“Straddle Period”), the portion of such Straddle Period beginning after the
Closing Date.

 

(b) All transfer, documentary, sales, use, stamp, registration, value added, and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents shall be
borne and paid by Seller when due. Seller shall, at its own expense, timely file
any Tax Return or other document with respect to such Taxes or fees (and
Purchaser shall cooperate with respect thereto as necessary).

 

(c) Purchaser shall prepare, or cause to be prepared, all Tax Returns required
to be filed by the Seller after the Closing Date with respect to any taxable
period or portion thereof ending on or before the Closing Date and all Straddle
Period Tax Returns. Any such Tax Return shall be prepared in a manner consistent
with past practice (unless otherwise required by Law) and without a change of
any election or any accounting method.

 

6.2 Tax Indemnification. From and after the Closing, the Purchaser Indemnified
Persons shall be entitled to indemnification for, without duplication, all
Losses attributable to:

 

(a) (i) any Taxes imposed on or payable by or with respect to the Seller (other
than Transfer Taxes) for any Pre-Closing Period or Straddle Period (to the
extent allocable to the Pre-Closing Period pursuant to ‎‎Section 6.1); (ii) any
Taxes (other than Transfer Taxes) of the Sellers or their Affiliates for any
period (whether before or after the Closing Date); (iii) Transfer Taxes to the
extent required to be borne by Sellers pursuant to ‎Section 6.7; and (iv) any
Taxes of any member of an affiliated, consolidated, combined or unitary group of
which Seller is or was a member on or prior to the Closing Date, including
pursuant to Treasury Regulations Section 1.1502-6 or any analogous or similar
state, local or foreign law or regulation. For the avoidance of doubt, Excluded
Taxes shall not include any Taxes arising from or attributable to actions by
Purchaser or its Affiliates taken on the Closing Date after the Closing outside
the ordinary course of business;

 

  7

 

 

 

(b) any Taxes resulting from the failure of any of the representations or
warranties made by the Seller or the Seller in this Agreement to be true and
correct on the date hereof and at and as of the Closing Date (except those
representations and warranties that address matters only as of a particular
date, which need only be true and correct as of such date);

 

(c) any Taxes resulting from any breach by the Seller of any of its covenants or
agreements contained herein which are to be performed by the Seller on or before
the Closing Date, and any breach by the Seller of any of its covenants or
agreements contained herein; and (D) reasonable legal fees and expenses,
attributable to any item in clauses; and

 

(d) reasonable legal fees and expenses, attributable to any item in clauses (a)
- (c) of this Section 6.2.

 

6.3 Straddle Period. In the case of Taxes that are payable with respect to a
Straddle Period, the portion of any such Taxes that are allocated any
Pre-Closing Period for purposes of this Agreement shall be: (a) in the case of
Taxes (i) based upon, or related to, income, receipts, profits, wages, capital,
or net worth, (ii) imposed in connection with the sale, transfer, or assignment
of property, or (iii) required to be withheld, the amount of Taxes which would
be payable if the taxable year ended with the Closing Date; and (b) in the case
of other Taxes, the amount of such Taxes for the entire period multiplied by a
fraction, the numerator of which is the number of days in the period ending on
the Closing Date and the denominator of which is the number of days in the
entire period.

 

6.4 Termination of Tax Sharing. Any and all existing Tax sharing agreements
(whether written or not) binding upon the Seller shall be terminated as of the
Closing Date. After such date neither the Seller, Seller, nor any of Seller’s
Affiliates and their respective Representatives shall have any further rights or
liabilities thereunder.

 

6.5 Tax Proceedings.

 

(a) If any Governmental Entity asserts a Tax Proceeding, then the party first
receiving notice of such Tax Proceeding promptly shall provide written notice
thereof to the other party or parties hereto; provided, however, that the
failure to so notify shall not relieve the party from whom indemnification is
being sought of its obligations hereunder, except to the extent that the party
from whom indemnification is being sought is materially prejudiced by such
failure. Such notice shall specify in reasonable detail the basis for such Tax
Proceeding and shall include a copy of the relevant portion of any
correspondence received from the Governmental Entity.

 

(b) Seller shall, subject to Section 6.5(d), have the right to control, at
Seller’s expense, any Tax Proceeding in respect of the Seller for any
Pre-Closing Period; provided, however, that (i) Seller shall provide Purchaser
with a timely and reasonably detailed account of each phase of such Tax
Proceedings, (ii) Seller shall consult with Purchaser before taking any
significant action in connection with such Tax Proceedings, (iii) Seller shall
consult with Purchaser and offer Purchaser an opportunity to comment before
submitting any written materials prepared or furnished in connection with such
Tax Proceedings, (iv) Purchaser shall be entitled to participate, at its sole
expense, in such Tax Proceedings and receive copies of any written materials
relating to such Tax Proceedings received from the relevant Governmental Entity,
and (v) Seller shall not settle, compromise or abandon any such Tax Proceedings
without obtaining the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed.

 

  8

 

 

 

(c) Purchaser shall have the exclusive right to control any Tax Proceedings in
respect of Taxes of the Seller for any Straddle Period of the Seller; provided,
however, that with respect to any such Tax Proceeding which could reasonably be
expected to result in a Tax for which Seller is liable under Section 6.2: (i)
Purchaser shall provide Seller with a timely and reasonably detailed account of
each phase of such Tax Proceedings, (ii) Purchaser shall consult with Seller
before taking any significant action in connection with such Tax Proceedings,
(iii) Purchaser shall consult with Seller and offer Seller an opportunity to
comment before submitting any written materials prepared or furnished in
connection with such Tax Proceedings, (iv) Seller shall, at its sole expense, be
entitled to participate in such Tax Proceedings and receive copies of any
written materials relating to such Tax Proceedings received from the relevant
Governmental Entity, and (v) Purchaser shall not settle, compromise or abandon
any such Tax Proceedings without obtaining the prior written consent of Seller,
which consent shall not be unreasonably withheld, conditioned or delayed.

 

(d) Notwithstanding anything in this Agreement to the contrary, Purchaser shall
have the exclusive right to control (i) any Tax Proceedings in respect of the
Seller not described in Section 6.5(b) or 6.5(c), and (ii) any Tax Proceedings
in respect of the Seller described in Section 6.5(b) if Seller fails to
diligently defend such Tax Proceedings.

 

6.6 Tax Cooperation. Seller, Purchaser, the Seller, their respective Affiliates
and their directors, officers, employees, shareholders, agents, representatives,
successors and assigns shall reasonably cooperate with each other in connection
with (a) the preparation and filing of any U.S. federal, state, local or foreign
Tax Returns that include the business and operations of the Seller and (b) any
Tax Proceeding. Such cooperation shall include the furnishing or making
available of employees on a mutually convenient basis and records, books of
account or other materials of the Seller necessary or helpful for the
preparation of such Tax Returns or the defense against assertions of any
Governmental Entity.

 

6.7 Transfer Taxes. All transfer, documentary, excise, sales, use, registration,
stamp, duty, recording, property and similar Taxes or fees, including any
penalties, interest and additions to Tax, imposed in respect of the Transactions
(the “Transfer Taxes”) shall be borne fifty percent (50%) by Purchaser, on the
one hand, and fifty percent (50%) by Seller, on the other hand. The Seller shall
be responsible for preparing and filing all Tax Returns or other applicable
documents in connection with all Transfer Taxes, to the extent permitted by
applicable law; provided, however, that Purchaser and Seller shall cooperate in
the preparation and filing of all Tax Returns or other applicable documents for
or with respect to Transfer Taxes, including timely signing and delivering such
Tax Returns, documents, and certificates as may be necessary or appropriate to
file such Tax Returns or establish an exemption from (or otherwise reduce)
Transfer Taxes.

 

6.8 Coordination; Survival. Claims for indemnification with respect to Taxes,
and the procedures with respect thereto, shall be governed exclusively by this
Article 6 and, except with respect to Sections 7.1 and 7.4, the provisions of
Article 7 shall not apply.

 

6.9 Tax Treatment of Indemnity Payments. The parties hereto agree to treat any
payment made pursuant to Section 6.2 or Article 7 as an adjustment to the
Purchase Consideration for all Tax purposes, except to the extent otherwise
required by applicable Law.

 

  9

 

 

 

ARTICLE 7
SURVIVAL; INDEMNIFICATION

 

7.1 Survival. All representations, warranties, covenants, and agreements
contained herein and all related rights to indemnification shall survive the
Closing and shall remain in full force and effect until the date that is the
first anniversary of the Closing Date. Notwithstanding the foregoing, any claims
which are timely asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved
except for Fundamental Representations, which shall survive the Closing until
the date which is sixty (60) calendar days following the expiration of all
applicable statutes of limitations.

 

7.2 Indemnification by Seller. Subject to the limitations on liability set forth
in this Agreement, Seller agrees to save, defend, indemnify and hold harmless
Purchaser, its successors and assigns, and their respective officers, directors,
employees an agents (collectively, the “Seller Indemnified Persons”) from and
against any and all claims, counterclaims, charges, complaints, demands,
actions, causes of action, suits, remedies, rights, sums of money, costs,
losses, covenants, contracts, controversies, agreements, promises, damages,
obligations, liabilities and expenses (including reasonable attorneys’ fees and
costs) (collectively, “Losses”), suffered or incurred by it or them, directly or
indirectly, to the extent arising from, related to or as a result of (i) any
untrue representation or breach of warranty by Seller under this Agreement, (ii)
the non-fulfillment of any covenant or other agreement of Seller contained
herein, (iii) any and all Losses relating to any of the foregoing or in
enforcing this indemnity, or (iv) reasonable legal expenses incurred by
Purchaser in connection with a potential direct claim made against Purchaser in
connection with a breach of this Agreement.

 

7.3 Indemnification by Purchaser. Subject to the limitations on liability set
forth in this Agreement, Purchaser agrees to save, defend, indemnify and hold
harmless Seller, its successors and assigns, and their respective officers,
directors, employees an agents (collectively, the “Purchaser Indemnified
Persons” and together with Seller Indemnified Persons, collectively, the
“Indemnified Persons”) from and against any and all Losses, suffered or incurred
by it or them, directly or indirectly, to the extent arising from, related to or
as a result of (i) any untrue representation or breach of warranty by Purchaser
under this Agreement, (ii) the non-fulfillment of any covenant or other
agreement of Purchaser contained herein, or (iii) any and all Losses incident to
any of the foregoing or in enforcing this indemnity or (iv) reasonable legal
expenses incurred by Purchaser in connection with a potential direct claim made
against Purchaser in connection with a breach of this Agreement.

 

7.4 Claims.

 

(a) Any Indemnified Person shall promptly deliver to Seller in the case of
claims brought by a Purchaser Indemnified Person and to Purchaser in the case of
claims brought by a Seller Indemnified Person, (such notified party, the
“Responsible Party”) notice (a “Claim Notice”) of any matter which such
Indemnified Person has determined has given or could give rise to a right of
indemnification under Section 7.2 or Section 7.3 (a “Claim”), within twenty (20)
days of such determination, stating the nature of the claim, to the extent then
known by the Indemnified Person, a good-faith estimate of the Loss and method of
computation thereof, to the extent then reasonably estimable, and containing a
reference to the provisions of this Agreement in respect of which such right of
indemnification is claimed or arises; provided that the failure to so timely
notify shall not relieve the Responsible Party of its obligations hereunder,
except to the extent that the Responsible Party is materially prejudiced by such
failure. With respect to any recovery or indemnification sought by an
Indemnified Person from the Responsible Party, if the Responsible Party does not
notify the Indemnified Person within thirty (30) days from its receipt of the
Claim Notice that the Responsible Party disputes such claim (the “Dispute
Notice”), the Responsible Party shall be deemed to have accepted and agreed with
such claim. If the Responsible Party has disputed a claim for indemnification
under Section 7.2 or Section 7.3, the Responsible Party and the Indemnified
Person shall proceed in good faith to negotiate a resolution to such dispute. If
the Responsible Party and the Indemnified Person cannot resolve such dispute in
thirty (30) days after delivery of the Dispute Notice, such dispute shall be
resolved pursuant to the terms of Section 8.5.

 

  10

 

 

 

(b) Third-Party Claims. If an Action by a third party (a “Third-Party Claim”) is
made against any Indemnified Person, and if such Indemnified Person intends to
seek indemnity with respect thereto under Section 8.2 or Section 8.3, such
Indemnified Person shall promptly notify the Responsible Party of such claims;
provided that the failure to so notify shall not relieve the Responsible Party
of its obligations hereunder, except to the extent that the Responsible Party is
materially prejudiced thereby. Other than in connection with a Third-Party Claim
by a Governmental Entity, the Responsible Party shall have the right to assume,
within thirty (30) days after receipt of such notice, the conduct and control,
through counsel reasonably acceptable to the Indemnified Person at the expense
of the Responsible Party, of the settlement or defense thereof), by sending
notice thereof to the Indemnified Person, which notice shall state that
Responsible Party shall indemnify the Indemnified Person for the entirety of all
Losses the Indemnified Person may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third-Party Claim, and the
Indemnified Person shall cooperate with it in connection therewith; provided
that the Responsible Party shall permit the Indemnified Person to participate in
such settlement or defense through counsel chosen by such Indemnified Person;
provided, further, that the fees and expenses of such counsel shall be borne by
such Indemnified Person. Notwithstanding an election to assume the defense of
such Third-Party Claim, the Indemnified Person shall have the right to employ
separate co-counsel and to participate in the defense as counsel of record, if
applicable, in such action or proceeding (and the parties shall jointly control
the defense), and the Responsible Party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) there exists any actual or
potential conflict of interest between the Indemnified Person and the
Responsible Party in connection with the defense of the Third-Party Claim that
would make representation by the same counsel or the counsel selected by the
Responsible Party inappropriate, (ii) such Third-Party Claim seeks an injunction
or other equitable relief against the Indemnified Person, (iii) such Third-Party
Claim is related to or otherwise arises in connection with any criminal or
regulatory enforcement Action, or (iv) the resolution of the Third-Party Claim
could materially affect the operations or business of Purchaser Purchaser’s
Subsidiaries.

 

(c) Settlement of Third-Party Claims. So long as the Responsible Party is
reasonably contesting any such Third-Party Claim in good faith, the Indemnified
Person shall not pay or settle any Third-Party Claim without the prior consent
of the Responsible Party, which consent shall not be unreasonably withheld). If
the Responsible Party does not notify the Indemnified Person within thirty (30)
days after the receipt of the Indemnified Person’s notice of a Third-Party Claim
of indemnity hereunder that it elects to undertake the defense thereof, the
Indemnified Person shall have the right to contest, settle or compromise the
Third-Party Claim but shall not thereby waive any right to indemnity therefor
pursuant to this Agreement. The Responsible Party shall not, except with the
consent of the Indemnified Person, enter into any settlement that (i) does not
include as an unconditional term thereof the giving by the Person or Persons
asserting such Third-Party Claim to all Indemnified Parties of an unconditional
release from all Liability with respect to such Third-Party Claim or consent to
entry of any judgment, (ii) does not involve only the payment of money damages,
(iii) imposes an injunction or other equitable relief upon the Indemnified
Person or (iv) includes any admission of wrongdoing or misconduct by the
Indemnified Person.

 

(d) Any Indemnified Person shall cooperate in all reasonable respects with the
Responsible Party and its attorneys in the investigation, trial and defense of
any Third-Party Claim and any appeal arising therefrom and shall furnish such
records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection therewith. Such cooperation shall include reasonable access during
normal business hours afforded to the Responsible Party and its agents and
representatives to, and reasonable retention by the Indemnified Person of,
records and information which have been identified by the Responsible Party as
being reasonably relevant to such Third-Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The parties shall cooperate with
each other in any notifications to insurers.

 

  11

 

 

 

7.5 Limitations on Liability. In no event shall either party be liable for any
punitive, consequential, special or indirect damages, including loss of future
revenue or income, loss of business reputation or opportunity, and/or diminution
of value relating to the breach or alleged breach of this Agreement.
Notwithstanding the forgoing or anything else contained herein, any claim for
indemnification by Seller indemnified Person or any other Losses incurred by a
Seller Indemnified Person as a result of a breach of this Agreement by a Seller,
shall be capped at the Purchase Consideration actually received by Seller
pursuant to this Agreement.

 

7.6 Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity by
statute or otherwise. The election of any one or more remedies shall not
constitute a waiver of the right to pursue other remedies.

 

ARTICLE 8
MISCELLANEOUS

 

8.1 Notices. All notices, demands and requests required or permitted to be given
under the provisions of this Agreement shall be in writing and shall be deemed
delivered (i) upon personal delivery if during business hours or, if not, on the
next business day, (ii) three (3) business days after deposit of the same in the
U.S. mail if mailed by certified mail (return receipt requested), or (iii) one
(1) business day after deposit of the same with a nationally recognized
overnight courier service if mailed for next business day delivery, in each
case, to the addressee thereof at its address set forth below (or at such other
address of such party as such party shall have specified in a notice to the
other party):

 

If to Purchaser:

 

Edible Garden Incorporated

283 County Road 519

Belvidere, NJ 07823

Attention: Michael James

Email: MJames@ediblegarden.com

 

If to Seller:

 

Edible Garden Corp.

2040 Main Street, Suite 225

Irvine, CA 92614

Attention: Michael Nahass

Email: Mike@terratechcorp.com

 

8.2 Successors and Assigns; Assignment. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
heirs, legal representatives, successors and assigns of the parties hereto;
provided, that, no party may assign any of its rights or obligations under this
Agreement without the prior written consent of the other non-assigning party.
Any purported assignment in contravention of the foregoing shall be deemed null
and void.

 

  12

 

 

 

8.3 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

 

8.4 Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforceability of this Agreement and the exhibits
and schedules hereto shall be governed by, and construed in accordance with, the
Laws of the State of New Jersey, without giving effect to any choice of Law or
conflict of Law rules or provisions (whether of the State of New Jersey or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of New Jersey.

 

8.5 Arbitration. Any and all claims or disputes between the parties that arise
from or relate or pertain in any way to this Agreement, to the parties’ rights
or obligations under this Agreement, to the subject matter of this Agreement, or
the arbitrability of any such claim or dispute shall be resolved solely and
exclusively by binding arbitration in Warren County, New Jersey before a panel
of three Arbitrators in a confidential arbitration proceeding to be conducted by
JAMS in the English language pursuant to the JAMS International Arbitration
Rules and Procedures. No person shall be eligible to serve as arbitrator in any
such proceeding unless he or she shall have served as a state or federal Judge
or Justice of a court within the State of New Jersey for at least five years.
The prevailing party or parties to any such dispute shall be entitled to recover
all of its or their reasonable attorneys' fees and other costs of the
arbitration, and any related judicial proceedings, from the non-prevailing party
or parties. Each party to this Agreement hereby consents irrevocably to the
jurisdiction of the state and federal courts located in the State of New Jersey
for the purpose of enforcing this Agreement to arbitrate and for the purposes of
any proceedings to confirm, vacate or modify any arbitration award rendered
hereunder. Any party may also apply to any court anywhere in the world for the
purpose of enforcing any such arbitration award. Without limiting the foregoing,
each Party agrees that service of process on such Party as provided in Section
8.1 shall be deemed effective service of process on such Party.

 

8.6 Counterparts. This Agreement and any amendments hereto may be executed in
any number of counterparts, each of which shall be deemed to be an original but
all of which together shall constitute but one and the same instrument.

 

8.7 Entire Agreement. This Agreement, together with the Transaction Documents,
constitutes the entire understanding among the parties with respect to the
subject matter hereof. Any agreement, discussions, or negotiations among the
parties prior to the date hereof with respect to the subject matter hereof is
superseded by this Agreement. Except as expressly provided herein, nothing in
this Agreement, express or implied, is intended to confer upon any party, other
than the parties hereto, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.

 

8.8 Amendment; Waiver. No provision of this Agreement may be amended except in a
written instrument signed by Purchaser and Seller. No provision of this
Agreement may be waived except in a written instrument signed by the party
waiving the benefit to which it is otherwise entitled. No waiver of any
provision, condition, or requirement of this Agreement shall be deemed to be a
waiver continuing into the future or a waiver on a subsequent occasion or a
waiver of any other provision, condition, or requirement of this Agreement, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair such party’s ability to exercise such right.

 

  13

 

 

 

8.9 Expenses. Each party hereto shall pay its own costs and expenses involved in
carrying out the Transactions.

 

8.10 Remedies Are Exclusive. The remedies provided in this Agreement for a
breach of a party’s obligations hereunder shall be exclusive and shall preclude
the assertion by any party hereto of any other rights or the seeking of any
other remedies against any other party hereto, whether at law or equity.

 

8.11 Further Assurances. Subject to the terms and conditions of this Agreement,
each of the Parties shall use all reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable, under applicable Law and regulations or otherwise, to fulfill its
obligations under this Agreement and to consummate the Transactions.

 

ARTICLE 9
DEFINITIONS

 

9.1 Definitions. For purposes hereof, the following terms when used herein shall
have the respective meanings set forth below:

 

“Action” means any action, arbitration, claim, litigation, proceeding or lawsuit
(whether civil, criminal or administrative) commenced, brought, conducted or
heard by or before any Governmental Entity.

 

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such
particular Person, where “control” means the possession, directly or indirectly,
of the power to direct the management and policies of a Person whether through
the ownership of voting securities, contract or otherwise.

 

“Agreement” is defined in the Preamble.

 

“Claim Notice” is defined in Section 7.4(a).

 

“Closing” is defined in Section 2.1.

 

“Closing Date” is defined in Section 2.1.

 

“Contracts,” when described as being those of or applicable to any Person, shall
mean any and all written contracts, agreements, commitments, franchises,
understandings, arrangements, leases, licenses, registrations, mortgages, bonds,
notes, guaranties or other undertakings to which such Person is a party or to
which or by which such Person or the property of such Person is subject or
bound, excluding any Permits.

 

“Dispute Notice” is defined in Section 7.4(a).

 

“Encumbrances” is defined in Section 1.1.

 

“Environmental and Safety Requirements” is defined in Section

 

“Environmental Permits” is defined in Section

 

  14

 

 

 

“Fundamental Representations” means the representations and warranties of the
Seller set forth in Section 3.1 (Organization and Authority of Seller) and
Section 3.9 (Broker’s Fees).

 

“Governmental Entity” means any supranational, federal, national, state,
foreign, provincial, local or other government or any governmental, regulatory,
administrative or self-regulatory authority, agency, bureau, board, commission,
court, judicial or arbitral body, department, political subdivision, tribunal or
other instrumentality thereof.

 

“Hazardous Substance” means any substance, material or waste that is defined or
listed by a Governmental Entity pursuant to any Environmental and Safety
Requirements as “toxic”, “hazardous”, “a pollutant”, or radioactive”, including
asbestos, urea formaldehyde, polychlorinated biphenyls, petroleum, or any
petroleum-based products or radon gas.

 

“Indemnified Persons” is defined in Section 7.3.

 

“Insurance Policies” is defined in Section 3.5.

 

“Law” means any law, statute, code, ordinance, rule, regulation, judgment,
injunction, Order or decree of any Governmental Entity.

 

“Liability” means any indebtedness, debts, claims, obligations and other
liabilities of a Person, whether known, unknown, accrued, absolute, direct or
indirect, contingent or otherwise, whether due or to become due, and including
all costs and expense relating thereto.

 

“Losses” is defined in Section 7.1.

 

“Material Adverse Effect” means any fact, circumstance, development, event,
condition, occurrence or change that (a) has, or would be reasonably expected to
have, either individually or in the aggregate with all other facts,
circumstances, developments, events, conditions, damages, losses, occurrences or
changes, a material adverse effect on the business, properties, assets,
liabilities, condition (financial or otherwise) business (as conducted as of the
date hereof) or results of operation of the Seller, but excluding, for purposes
of this clause (a) in each case any such fact, circumstance, development, event,
condition, occurrence or change resulting or arising from: (i) any change, after
the date hereof, in GAAP or applicable Law or the application or interpretation
thereof; (ii) any change in general economic conditions in the industries or
markets in which the Seller operates or affecting United States or foreign
economies in general, including changes in interest or exchange rates; (iii) any
national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency, acts of war (whether declared or not
declared) or terrorism, or the escalation thereof; (iv) hurricanes, earthquakes,
tornadoes, floods or other natural disaster; (v) changes in financial, banking,
or securities markets (including any suspension of trading in, or limitation on
prices for, securities on the New York Stock Exchange or NASDAQ National Market
for a period in excess of one day or any decline of either the Dow Jones
Industrial Average or the Standard & Poor’s Index of 500 Industrial Companies by
an amount in excess of 15% measured from the close of business on the date
hereof; except that facts, circumstances, developments, events, conditions,
damages, losses, occurrences or changes set forth in the foregoing clauses (i) -
(v) may be taken into account in determining whether there has been or is a
Material Adverse Effect to the extent such facts, circumstances, developments,
events, conditions, damages, losses, occurrences or changes have a
disproportionate adverse effect on the Seller relative to the other Persons in
the industries and markets in which the Seller operates; or (b) has, or would be
reasonably expected to have, a material adverse effect on the ability of the
Seller to consummate the Transactions.

 

  15

 

 

 

“Order” means any settlement, stipulation, order, writ, judgment, injunction,
decree, ruling, determination or award of any court or of any Governmental
Entity.

 

“Ordinary Course of Business” means in accordance with the ordinary and
customary day-to-day operations of the Seller consistent with its past practice
with respect to the activity in question.

 

“Organizational Documents” means the organizational documents of a non-natural
Person, including, as applicable, the charter, articles or certificate of
incorporation, bylaws, articles of organization or certificate of formation,
limited liability company agreement, limited partnership agreement, operating
agreement or similar governing documents, as amended.

 

“Party” and “Parties” is defined in the Preamble.

 

“Permits” means all permits, licenses, approvals, consents, notices, waivers,
qualifications, filings, registrations, exemptions and authorizations by or of,
or registrations with, any Governmental Entity necessary to conduct the business
and own the assets of the Seller as currently conducted and owned.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a Governmental Entity or any department, agency or
political subdivision thereof or any other organization or entity of any kind.

 

“Purchase Consideration” is defined in Section 1.6.

 

“Purchaser” is defined in the Preamble.

 

“Purchaser Indemnified Persons” is defined in Section 7.3.

 

“Purchaser’s Knowledge” means, with respect to any fact, circumstance, event or
other matter in question, the actual knowledge of any officer of Purchaser.

 

“Response Action” shall mean any action required by a Governmental Entity to
investigate, abate, monitor, remediate, remove, mitigate or otherwise address
any violation of Environmental and Safety Requirements, any Contamination of any
property owned, leased or occupied by the Seller or any release or threatened
release of Hazardous Substances. Without limitation, Response Action shall
include any action that would be a “response” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act, as amended at the date
of Closing, 42 U.S.C. § 9601 (25).

 

“Responsible Party” is defined in Section 7.4(a).

 

“Securities Act” is defined in Section 1.1.

 

“Secured Note” is defined in Section 1.2.

 

“Seller” is defined in the Preamble.

 

“Seller Indemnified Persons” is defined in Section 7.1.

 

  16

 

 

 

“Seller’s Knowledge” means, with respect to any fact, circumstance, event or
other matter in question, the actual knowledge of Derek Peterson and Michael
Nahass.

 

“Tax” or “Taxes” means (i) any and all U.S. federal, state, local, territorial
and non-U.S. taxes, assessments and other governmental charges, duties,
impositions, withholdings, fees, levies, imposts and liabilities relating to
taxes, including taxes based upon or measured by gross receipts, income,
profits, gains, capital gains, sales, use, business and occupation, license,
registration, and value added, goods and services, ad valorem, capital, windfall
profit, production, transfer, stamp, alternative or add-on minimum, intangibles,
estimated, franchise, withholding, payroll (including social security
contributions), employment, severance, recapture, employment, excise and
property (real and personal) taxes, together with all interest, penalties, fines
and additions imposed with respect to such amounts, (ii) any liability for the
payment of any amounts of the type described in clause (i) of this section as a
result of being a member of an affiliated, consolidated, combined goods and
services, unitary or similar group for any period (including an arrangement for
group or consortium relief or similar arrangement) and (iii) any liability for
the payment of any amounts of the type described in clauses (i) and (ii) of this
section as a result of any express or implied obligation to indemnify any other
person or as a result of any obligations under any agreements or arrangements
with any other Person with respect to such amounts and including any liability
for Taxes of a predecessor or transferor or otherwise by operation of Law.

 

“Tax Proceeding” means an audit, examination, suit, action or proceeding in
respect of, relating to or attributable to Taxes or any Tax Return of the
Seller.

 

“Tax Returns” is defined in Section 3.8(a).

 

“Third-Party Claim” is defined in Section 7.4(b).

 

“Transaction Documents” means this Agreement, the Secured Note, the Security
Agreement, the Transition Services Agreement and all other agreements to be
executed and delivered by a Party in connection with the consummation of the
Transactions.

 

 [remainder of page intentionally left blank; signature page follows]

 

 

  17

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  SELLER:

 

 

 

 

EDIBLE GARDEN CORP.

 

        By: /s/ Michael Nahass

 

 

Name: Michael Nahass

Title:President/COO

 

 

 

 

 

 

PURCHASER:

 

EDIBLE GARDEN INCORPORATED

 

 

 

 

 

 

By:  

/s/ Michael James

 

 

 

Name: Michael C. James

Title: Treasurer

 

 

  18

 

 

 

EXHIBIT A

 

Secured Note

 

 

  19

 

 

  

EXHIBIT B

 

Security Agreement

  

 

  20

 

 

  

EXHIBIT C

 

Transition Services Agreement

 

 

  21

 

 

  

Schedule 1.3 (Excluded Assets)

 

 

  22

 

 

   

Schedule 3.4 (Title to and Sufficiency of Assets)

 

 

23

 